United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2165
                                   ___________

Melvin A. Schutter,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Michael J. Astrue, Commissioner         *
of Social Security Administration,      * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: December 24, 2008
                                Filed: January 12, 2009
                                 ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Melvin Schutter appeals the district court’s1 order affirming the denial of his
applications for disability insurance benefits and supplemental security income, which
he had sought based on his spinal stenosis and chronic back pain. Following a
hearing, an administrative law judge (ALJ) determined that Schutter was not disabled
within the meaning of the Social Security Act because (1) the medical evidence
established a degenerative disc disease with spinal stenosis and a history of alcohol

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
abuse, which were severe impairments; (2) the impairments alone or combined did not
meet or equal one of the listed impairments; (3) Schutter’s subjective complaints were
not fully credible; and (4) his residual functional capacity (RFC) for sedentary work
did not preclude him from performing his past relevant work as an information service
supervisor or director of marketing sales, both of which were skilled jobs performed
at the sedentary level according to the testimony of a vocational expert. The Appeals
Council denied review, the district court affirmed, and Schutter appeals, arguing that
the ALJ gave inadequate weight to the treating physician’s opinion regarding his
limitations, and erred in discounting Schutter’s subjective complaints. Following
careful review, we conclude that the ALJ’s decision was supported by substantial
evidence on the record as a whole. See Casey v. Astrue, 503 F.3d 687, 691 (8th Cir.
2007).

       In particular, the ALJ noted that a treating physician’s opinions were normally
accorded special deference, but that such opinions were not binding on the Social
Security Administration if--as here--they were not supported by clinical findings and
the record as a whole. See 20 C.F.R. §§ 404.1527(d)(2)-(6) & (e), 416.927(d)(2)-(6)
& (e) (factors in determining weight to give treating physician’s opinion include
length, nature, and extent of treatment relationship; whether opinion is supported by
relevant evidence; and whether physician understands disability programs); Hacker
v. Barnhart, 459 F.3d 934, 937 (8th Cir. 2006) (ALJ may elect in certain
circumstances not to give controlling weight to treating physician’s opinion); Ellis v.
Barnhart, 392 F.3d 988, 994-95 (8th Cir. 2005) (final RFC determination is left to
ALJ). In addition, the ALJ did not err in assessing Schutter’s credibility with regard
to his subjective testimony, a factual determination to which this court normally
defers. See Casey, 503 F.3d at 696 (ALJ’s credibility determination is entitled to
deference if based on good reasons).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________


                                          -2-